Order entered May 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00649-CR

                               JASON RAY SMITH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-14302-Q

                                           ORDER
        The Court GRANTS the May 15, 2013 motion of Kathleen Walsh to withdraw as

counsel. We DIRECT the Clerk to remove Kathleen Walsh and the Dallas County Public

Defender’s Office as appellant’s attorney of record.

        We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit the order appointing new counsel to this Court within FIFTEEN DAYS of the

date of this order.

        We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Honorable Lena Levario, Presiding Judge, 204th Judicial District Court.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order or when the order appointing counsel is

received.

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE